HOFFMAN, Judge:
On March 4, 1976, the lower court certified the instant case to this'Court on a controlling question of law: whether appellant is entitled to relief pursuant to Rule 1100(f), Pa.R.Crim.P., 19 P.S. Appendix. See Appellate Court Jurisdiction Act, July 31, 1970, P.L. 673, No. 223, art. V, § 501; 17 P.S. § 211.501(b). The instant case arises out of the same facts addressed in Commonwealth v. Mancuso, 247 Pa.Super. 266, 372 A.2d 454 (filed March 31, 1977; J. 1685 1976); Commonwealth v. Richey, 247 Pa.Super. 274, 372 A.2d 459 (filed March 31, 1977); Commonwealth v. Borris, 247 Pa.Super. 273, 372 A.2d 458 (filed March 31, 1977). Based on our decision in Commonwealth v. Mancuso, supra (J. 1685 1976), we order the charges against appellant be dismissed with prejudice. Rule 1100(f).
VAN der VOORT, J., dissents.